PARIENTE, J.,
dissenting.
I dissent for the reasons expressed in my dissenting opinion in State v. Smith, 840 So.2d 987, 992 (Fla.2003). As I stated in Smith, the purpose of Faison v. State, 426 So.2d 963 (Fla.1983), is to ensure that the confinement crime is distinct from other criminal charges involving forcible felonies. In this case, the Fifth District concluded that “the five to ten minute fight in which Waits committed both a battery and a separate aggravated assault, did not involve a further confinement separate and apart from these two crimes.” Waits v. State, 795 So.2d 237, 239 (Fla. 5th DCA 2001). Treating this conduct as false imprisonment makes almost every forcible crime also a false imprisonment, contrary to the principle of Faison.
ANSTEAD, C.J., and SHAW, Senior Justice, concur.